Citation Nr: 0432364	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder to include sinusitis.  

2.  Entitlement to service connection for chronic right ear 
hearing loss disability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1953 to January 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
both a chronic sinus disorder to include sinusitis and 
chronic right ear hearing loss disability and denied the 
claims.  In January 2002, the RO reviewed the veteran's 
claims on the merits and again denied them.  The veteran has 
represented himself throughout the instant appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In April 1998, the veteran submitted an informal claim of 
entitlement to service connection for bilateral hearing loss 
disability.  While it has adjudicated the issue of service 
connection for right hearing loss disability, it appears that 
the RO has not had an opportunity to act upon the issue of 
service connection for left ear hearing loss disability.  
Absent an adjudication, a notice of disagreement, a statement 
of the case (SOC), and a substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2004).  



The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue of service connection 
for left ear hearing loss disability is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


REMAND

In reviewing the record, the Board initially notes that the 
veteran's complete service medical records are not of record.  
The RO has submitted numerous requests to the National 
Personnel Record Center (NPRC) for the veteran's service 
medical records and/or all relevant Office of the Surgeon 
General, Department of the Army (SGO) 


and unit record entries.  The multiple responses from the 
NPRC of record fail to either transmit the requested service 
documentation or to state affirmatively that the veteran's 
records were lost in the 1973 NPRC fire or are otherwise 
unavailable.  

The veteran states that he was treated for the claimed 
disorders at the Fort Kobbe, the Canal Zone, Army medical 
facility.  Clinical documentation of the cited treatment is 
not of record.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

In his April 1998 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Written statements dated in June and July 1999 from Ivan G. 
Clavell, M.D., indicate that he had treated the veteran for 
nasal, throat, and hearing loss disabilities since 1973.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran was afforded VA examinations for compensation 
purposes in May and July 1998.  The examinations were 
conducted without the veteran's claims file.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Examinations for compensation and pension purposes 
conducted without 


contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
an additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Again contact the NPRC and/or the 
appropriate service entity and request 
that it do the following:

a.  Forward the veteran's service 
medical records for incorporation into 
the record.  

b.  If the veteran's service medical 
records are presumed to have been 
destroyed in the 1973 fire or otherwise 
unavailable, prepare a written 
statement to that effect for 
incorporation into the record and 
search the SGO and relevant unit 
records for entries pertaining to 
treatment of the veteran.  If the 
request search is unsuccessful, prepare 
a written statement to that effect for 
incorporation into the record.  

2.  Request that a search be made of the 
records of the Fort Kobbe, the Canal 
Zone, Army medical facilities for any 
documentation pertaining to treatment of 
the veteran between January 1953 to 
January 1955.  All material produced by 
the requested search should be 
incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  



3.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award thereof for incorporation 
into the record.  

4.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
sinus and hearing loss disabilities, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Ivan G. Clavell, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

5.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's claimed chronic sinus 
and hearing loss disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing:



?	whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
any identified chronic sinus 
disability had its onset during 
active service or otherwise 
originated during such service?  
?	whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
any identified hearing loss 
disability had its onset during 
active service, is consistent with 
the veteran's reported inservice 
noise exposure; or otherwise 
originated during active service?  

Send the claims folder to the examiner 
or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  
6.  Readjudicate the veteran's 
entitlement to service connection for 
both a chronic sinus disorder to include 
sinusitis and chronic right ear hearing 
loss disability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


